Citation Nr: 1138291	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to May 12, 1994, for the award of service connection for a major depressive disorder, with psychotic features. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran had active service from October 1974 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim for service connection for a psychiatric disorder in June 17, 1991.  The Veteran was notified of this decision but did not appeal.

2.  The Veteran's claim to reopen the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, was received by VA on May 12, 1994.  

3.  In an April 2006 rating decision, the RO granted service connection for major depressive disorder with psychotic features and assigned a 100 percent evaluation effective August 18, 1988.

4.  In a November 2007 decision, the RO found administrative error with the April 2006 decision and assigned an effective date of May 12, 1994, the date of receipt of the claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  

5.  The evidence of record does not contain a formal or informal claim filed with the VA subsequent to June 17, 1991, and prior to May 12, 1994.  



CONCLUSION OF LAW

The criteria for an effective date prior to May 12, 1994, for the award of service connection for a major depressive disorder, with psychotic features, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's claim arises from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  As the Veteran seek is seeking an earlier effective date for the grant of service connection for major depressive disorder, a current VA examination would not provide relevant evidence regarding when VA received her claim to reopen service connection for a psychiatric disorder or whether the last final decision became final. As such, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran seeks entitlement to an effective date prior to May 12, 1994, for the award of service connection for major depressive disorder with psychotic features.  Specifically, she contends that her effective date should be August 28, 1975, the date that she separated from active duty service.  

The effective date for an award of disability compensation based on a reopened claim is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. §§ 3.1, 3.151 (2010); see also Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

The Veteran's original claim for service connection for a psychiatric disorder was received by VA on August 12, 1988, more than one year following her discharge from service.  In June 17, 1991, the Board denied the claim for entitlement to service connection for a psychiatric disorder.  The Veteran did not appeal the Board's decision, and therefore, the Board's decision is final.  38 U.S.C.A. § 7104 (West 2002).

VA received a claim to reopen the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, on May 12, 1994.  In an April 2006 rating decision, the RO granted service connection for major depressive disorder with psychotic features and assigned a 100 percent evaluation effective August 18, 1988.  However, in a subsequent November 2007 decision, the RO found administrative error with the April 2006 decision and changed the effective date to May 12, 1994, the date the claim to reopen the issue of entitlement to service connection for a psychiatric disorder was received by VA.  

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that an effective date prior to May 12, 1994, is not warranted for the grant of service connection for major depressive disorder.  Consideration has been given to the Veteran's assertion that her effective date should be August 28, 1975, the date she separated from active duty service.  The Board finds no evidence to support this assertion.  The Veteran's sole argument for assignment of an earlier effective date in this case is that her psychiatric disability was disabling prior to May 12, 1994.  In other words, she argues that entitlement arose prior to May 1994.  The pertinent law and regulations specify, however, that the effective date is the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

The Veteran's original claim of entitlement to service connection for a psychiatric disorder was denied in a June 17, 1991, final Board decision.  A claim to reopen the issue entitlement to service connection for a psychiatric disorder was not received by VA until May 12, 1994.  In the instant case, the Veteran does not contend that a claim to reopen the issue of entitlement to service connection for a psychiatric disorder was received prior to May 1994.  Additionally, the evidence of record does not contain any formal or informal claim filed with the RO between June 17, 1991, and May 12, 1994, addressing the issue of a psychiatric disorder.  The Board reiterates that for claims to reopen, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The actual date that entitlement arose is not the issue in the present case, as even assuming that entitlement to major depressive disorder arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim to reopen was received.  38 C.F.R. § 3.400(r).  In this case, it is clear that the date of receipt of the Veteran's claim to reopen the issue of entitlement to service connection for a psychiatric disorder is the later of the two dates, and is the controlling date for the effective date assigned under the factual circumstances in this matter.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date prior to May 12, 1994, is legally precluded.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Thus, because the Veteran's claim to reopen was received by VA on May 12, 1994, the effective date of the grant of service connection cannot precede this date as a matter of law. 


ORDER

An effective date prior to May 12, 1994, for the grant of service connection for a major depressive disorder, with psychotic features is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


